t

KNOX County

 

| STATE OF TENNESSEE }
CHANCERY COURT CIVIL SUMMONS Ov

page lof fA7} MER 29 AM GO: 5

Billiards and Brews, LLC Vs. City of Knoxville, “Tennessee, et al.

SA = faba
1G VE PAGALE Aa FE vr

 

     
 
 

 

 

 

 

 

 

 

 

Served On: = mt
City of Knoxville c/o Charles Swanson, Esq. City Attorney, 400 Main Street, Room 669, Krioxvi
37902 ~

Chancery Knox

You are hereby summoned to defend a ervil action filed against you in ~ _ Court. _ County, Tennessee.
Your defense must be made within thirty (30) days from the date this summons is served. Upon vou, Y ou ‘are directed to file your t defense ith the

   
 

bs “detaull may be rendered “against you ‘for the relict ‘souaht in the ‘complaint.

x ce oI

Attorney for Plaintiff: Russ Egli & Brett Stokes
11109 Lake Ridge Drive, FL 3, Concord, TN 37934

NOTICE OF PERSONAL PROPERTY EXEMPTION
TO THE DEFENDANT(S): Tennessee law provides a ten thousand dollar ($ 10.000) personal property exemption as well as a homestead exemption
trom execution or seizure to satisfy a judgment. The amount of the homestead exemption depends upon vour age and the other factors which are
listed in FCA § 26-2-301. Ifa judgment should be entered against vou in this action and you wish to claim property as exempt. vou must file a
written list, under oath. of the items you wish to claim as exempt with the clerk of the court. The list may be filed at any tme and may be changed by
youl thereafter as necessary: however. unless itis filed before the judgment becomes final, it will nol be effective as to any execution or gamishment ,
issued prior to the filing of the list. Certain items are automatically exempt by law and do not need to be listed: these include tlems of necessary
wearing apparel (clothing) for vour self and your family and trunks or other receptacles necessary to contain such apparel. family pqus re fanuly
Bible, and school books. Should any of these items be seized you would have the right to recover them. If vou do understarf hu Y Benson
* 1
FOR ASSISTANCE CALL

Tssued:

  

 

 

Clerk “Deputy Clerk

 

   

 

right or how to exercise it, you may wish to seek the counsel of a lawyer. Please state file number on fist

 

 

 

 

Mail list to . ot ee Chath ee COUNTY ‘Oe
wee hate 865 / 215-2952
CERTIFICATION (IF APPLICABLE) TTY: 865/215-2407
L . oe Clerkof County do certify this to be a true and correct copy of

the original summons issued in this case.

Date:

 

Clerk . Deputy Clerk

 

OFFICER’S RETURN: Please execute this summons and make your retum within ninety (90) davs of issuance as provided by law.

[ certify that J have served this summons together with the complaint as follows:

 

 

Date: By:

 

Please Print: Officer, Title

 

 

 

 

 

 

 

 

Agency Address - oo Signature
RETURN ON SERVICE OF SUMMONS BY MAIL: [hereby certify and retum tharon Eset postage
prepaid, hy registered return receipt mail or certified returm receipt mail. a certified copy of the summons and a copy of the complaint in the above
stvled case.tothedefendant. Om Erecerved the return receipt. which had been signed by
oon. The return receipt is attached to this original summons to be filed by the Court Clerk.
Date:
Notary Public - Deputy Clerk (Comm. Expires y
Signature of Plamtill Plamttts Attomey Cor Person Authorized te Sorve Process }

(Attach return receipt on back)

 

LDL. if vou need assistance or accomunadations because Oly AD Conarediiettor, ati t

 
  
  
 

EXHIBIT

Rev 03 bt

Case 3:21-cv-00120-CLC-HBG Dd Sment id Filed 0401/21 Pagelof23 PagelD#: 4

 
 

IN THE CHANCERY COURT FOR KNOX COUNTY, TENNESSEE
AT KNOXVILLE. nw an a oc

tibet teak oF

 

 

BILLIARDS & BREWS, LLC,
Petitioner,

)
v. No. Odd [3! “Oh
)

THIS IS FIRST APPLICATION FOR
EXTRAORDINARY RELIEF

 

CITY OF KNOXVILLE, TENNESSER
and THE KNOXVILLE CITY COUNCIL,

Respondents.

 

PETITION FOR DAMAGES, FOR DECLARATORY JUDGMENT AND FOR
INJUNCTIVE RELIEF

 

Petitioner, by and through under-signed counsel, hereby sets forth its claims for damages
against the Respondents jointly and severally, declaratory relief and for injunctive relief and in support
of same would state to this Honorable Court as follows:

PARTIES

1. Petttioner, Billiards & Brews, LLC (hereinatter “B&B”) ts a Tennessee limited liability
company duly authorized by the Tennessee Secretary of State. Petitioner's principal place of business
is within the City of Knoxville’s jurisdiction.

2. Respondent, City of Knoxville, is a municipality located in Knoxville, Tennessee.

3. Respondent, The Knoxville City Council, ts a sub-division of the City of Knoxville
government and also acts as the City Beer Board.

JURISDICTION AND VENUE

4. Jurisdiction and venue are proper before this Honorable Court as the Petitioner’s

damages arise out of the City of Knoxville and the County of Knox, Tennessee. This complaint ts

brought tor declaratory actin, violation of constitutional mghts under the Tennessee constitution and

Case 3:21-cv-00120-CLC-HBG Document1-1 Filed 04/01/21 Page 2of23 PagelD#: 5
injunctive relief. All parties named herein are citizens and residents or have their principal place of
business in Knoxville, Knox County, Tennessee.

FACTS GIVING RISE TO CAUSE OF ACTION
5. Petitioner, B&B is a Tennessee limited lability company wholly owned by Richard
Lawhorn. B&B is a billiards sports bar where patrons can come play pool, throw darts, watch their
favorite sports and have beers and cocktails, as well as food.

6. In 2020, the United States was dealt with the unprecedented release of a virus from
China known as the Corona Virus, also known as Covid-19. Prior to the COVID-19 Pandemic, B&B’s
operating hours were from 11 AM to 3. AM.

7. In the spring of 2020, Governor Bill Lee began instituting emergency executive orders
such as shelter in place, restricting gatherings and shutting down what was deemed as non-essential
businesses, which included restaurants and bars. In doing so, Governor Lee did not enumerate powers
to anyone to make and pass new laws. To do so, would have been a blatant violation of the separation
of powers under the Tennessee Constitution. See Tenn. Const. § 2 art. I. Many, if not all of these
executive orders issued by Governor Lee have now been litted.

8. Many small business owners never opened their doors again due to the unconstitutional
lock down. During this same time, the Knox County Health Department, one of sts health departments
in Tennessee, began issuing its own orders without authority to do so forcing night clubs, bars, etc. to
close completely.

9. Despite the Knox County Health Board not having any enumerated powers to pass law
it did so any way. The mandate at issue in this lawsuit which the Knox County Health Board issued
and the City of Knoxville illegally adopted was Board of Health Regulation 2020-5 (Curtew Regarding

the Sale or Consumption of Alcoholic Beverages in Certain Establishments Regulation).

Page 2 of 11

Case 3:21-cv-00120-CLC-HBG Document1-1 Filed 04/01/21 Page 3of 23 PagelD #: 6
10. This illegal regulation limited on-premises consumption of food and drink in “any
restaurant club, or any other business of any kind” past LL PM. Also at tssue in this lawsuit is Board of
Health Regulation 2020-7 (the “COVID-19 Restaurant Occupancy Limitation and Early Closure
Regulation”) which ordered that “[all] restaurants, bars, and similar food or drink establishments,
including night clubs, shall close for on-premise consumption and activities at 10 PM. Board of Health
Regulation. (ceferred to hereinafter as “curtew law’).

11. As a direct result of the legal acts by the Respondents, Petitioner was cited under the
curfew law and Petitioner’s beer permit was revoked by The Knoxville City Council on February 10,
2021.

13. Respondents had no right whatsoever to adopt and enforce the curtew law. There has
never been any enumerated designation by the Governor or anyone else to allow Respondents to take
the place of the Tennessee legislature to pass law.

14. The Knox County Health Department’s passing of the curfew law and Respondents’
adoption of same violates the separation of powers set forth in the Tennessee Constitutions. See Tenn.
Const. § 2 art. IL.

15. Likewise, the City of Knoxville and Knoxville City Council lack any authority to pass
laws and enforce same without it first going through the Tennessee legislature and being approved and
enacted by same.

16. The illegal curfew law violates the Taking Clause of the Tennessee Constitution as it
removes the ability of the Petitioner and others like it to run their business which is duly authorized to
do so under the laws of Tennessee. See Tenn. Const. art. I, Section 21.

17. The curfew law even if legal, and in the alternative, does not pass muster under strict
scrutiny and is arbitrary and capricious. The Respondents have zero scientific or medical basis that

COVID-19 is spread more after 10 PM or at any time throughout the day or might. Likewise,

Pave 3 of 11

eo

Case 3:21-cv-00120-CLC-HBG Document1-1 Filed 04/01/21 Page 4of23 PagelD #: 7
Respondents have zero scientific basis that more cases of COVID-19 are contracted after 10 PM nor
do Respondents have any scientific basis that the current hardships of COVTD-19 in Knoxville are
worsened by people and businesses engaging in conduct after 10 PM. In fact, the Knox: Connty Health
Board by its oun admission stated in its minutes that there was na sctentific and or medical basis supporting the curfenr
‘a. See Exhibit A, Page 2, 98. Also see, htrps://archive.org/deratls “beer-brd-+-293-201 117.

18. With regard to people drinking in crowds at establishments such as B&B, people can
drink as much or more during the day as they might drink at 10 PM or later.

19. As a direct result of the Respondents acts and or omissions set forth herein Petitioner
has lost thousands of dollars which compounds daily and Petitioner is being irreparable harmed with
each day that goes by until this Court enjoins the illegal acts of the Respondents. See Dec. of Richard
Lawhorn attached. However, it will be difficult for the Petitioner to prove with certainty how many
customers would come to its business after 10 PM and how much those customers would spend.

20. If the revocation of the Petitioner’s beer permit is not enjoined by this Honorable Court
through a preliminary injunction Petitioner will have to close its business for good. See Id. Such a loss
would be permanent.

al, Immunity is removed from the Respondents herein under the TGTLA.

22. Arall relevant tumes herein, Respondents were acting under the color of law.

COUNT I- DECLARATORY JUDGMENT

23. Petitioners reincorporate the averments set forth herein in support of Count I.

24. This Court has full authority to declare the curfew law enacted and enforced by the
Respondents herein as unconstitutional with respect to the Tennessce Constitution. See Tenn. R. Civ.
Proc. 57, as well as T.C.A. § 29-14-1014 et seq.

29. Respondents, were never enumerated any authority, power or otherwise to pass or

enforce the curfew law.
Page 4 of 1

Case 3:21-cv-00120-CLC-HBG Document1-1 Filed 04/01/21 Page 5of23 PagelD#: 8
26. Enforcement of the ulegal curfew law violates the Separation of Powers under the
‘Tennessee Constitution and is theretore void a initio.

27. Therefore, this Court should find that the curfew law violates the Tennessee
Constitution, and specifically the authority of the Tennessee legislature to enact laws.

28. As a direct result of the Respondents violation of the Tennessee Constitution the
Petitioners have suftered irreparable harm and continue to suffer such harm day by day until Petitioner
has to close for good and such acts by the Respondents should be enjoined.

COUNT Tl —~- RESPONDENTS’ CURFEW LAW JS ARBITRARY AND CAPRICIOUS

29, Petitioner reincorporates the averment set forth herein in support of Count II.

30. There ts no valid or sound scientific or medical rationale for Respondents to require
restaurants to cease in-person dining or consumption of alcohol ar 10 PM.

31. The curfew law is not based on science or medicine, but instead ts based entirely on the
time of day, which is completely irrelevant in the context of the COVID-19 virus.

32. Essentially, Respondents are seeking to enforce a blanket prohibition against restaurant
dining after 10 PM with no evidence whatsoever as to how the curtew law would reduce the
transmission of COVID-19.

33. Respondents established the curfew law with no findings, studies, or evidence to
support the curfew.

34. ‘There is no valid or sound scientific or medical rationale for prohibiting restaurants
from staying open for inhouse dining after 10 PM while allowing supermarkets, malls, and other
businesses with large numbers of customers from operating after 10 PM, as has been done by the
Respondents.

35, Petitioner already was under the COVID-19 satety guidelines for restaurants taking all

required measures to ensure the safety of its customers while they dine in its restaurant. Despite this
Page 3 of Ll

Case 3:21-cv-00120-CLC-HBG Document1-1 Filed 04/01/21 Page 6 of 23 PagelD #: 9
fact, the Respondents adopted and enforced the curfew law on top of the prior restrictions already in
place with no findings, studies, or evidence to support the need for the curfew law.

36. Respondents have no evidence thar the prior COVID-19 restaurant safety measures
were insufficient to safely operate after 10 PM.

37, By reason of the foregoing, the dectston of the Respondents to adopt and enforce the
curfew law prohibiting patrons in restaurants and bars after 10 PM 1s arbitrary, capricious and an abuse
of discretion.

38. The Petitioner has a clear legal right not to be subject to the subjective and
discriminatory decisions and policies of the Respondents which amount to so-called government
acceptance of one form of busines over another form of business, and not grounded in good science
or medical data, and is thus, arbitrary and capricious as well.

39. Petitioner is suffering irreparable injury and is threatened with the irreparable injury in
the future by reason of being forced to cease the operation of its business after 10 PM or face
enforcement actions by the Respondents, which the Petitioner has already been subjected to, and
Petitioner has no plain, adequate nor complete remedy to protect the constitutional rights and to
redress the wrongs and legal acts complained of, other than immediate and continuing injunctive
relief.

40. The Petitioner faces the real prospect of complete loss of its business and the violation
of its civil rights and liberties as a result of Respondents enactment and enforcement of the curtew law
preventing it from doimg business after 10 PM.

41. Petitioner is theretore entitled to a declaratory judgment that the curtew law preventing
restaurants and bars from staying open past 10 PM ts arbitrary and capricious, together with a
preliminary and permanent injunction prohibiting the enforcement of the curtew law by the

Respondents and such echef would nor be contrary to the public interest.
Page 6 of Il

Case 3:21-cv-00120-CLC-HBG Document 1-1 Filed 04/01/21 Page 7 of 23 PagelD #: 10
COUNT HI -THE CURFEW LAW IS UNCONSTITUTIONAL AS TT VIOLATES THE
EQUAL PROTECTION CLAUSE AND CORRESPONDING PROVISIONS OF THE
TENNESSEE CONSTITUTION

 

42. Petitioner reincorporates the averments set forth herein tn support of Count HI.
43, The curfew law violates the Equal Protection Clause of the Fourteenth Amendment to

the United States Constitution and corresponding provision of the Tennessee Constitution because it
restricts the operation of restaurants after the hours of 10 PM but allows operations of other businesses,
including similarly situated businesses that pose a risk of COVID-19 transmission, to operate after 10
PM despite the fact that the previous COVID-19 restaurant safety guidelines imposed by Knoxville
was sufficient to mitigate the risk of transmission in restaurants.

44. . Petitioner has a clear legal right to operate its business, and the Respondents have issued
and enforced the curfew, which does not treat similarly situated parties tn the same manner.

45. The Petitioner has a clear legal right not to be subject to the subjective and
discriminatory decisions and policies of the Respondents which amount to so-called government
acceptance of one form of busines over another form of business, and not grounded in good science
or medical data, and is thus, arbitrary and capricious as well.

46. Petitioner ts suffering irreparable injury and is threatened with the irreparable injury in
the future by reason of being forced to cease the operation of its business after 10 PM or face
enforcement actions by the Respondents, which the Petitioner has already been subjected to, and
Petitioner has no plain, adequate nor complete remedy to protect the constitutional nights and to
redress the wrongs and illegal acts complained of, other than immediate and continuing injunctive
reliet.

47, The Petitioner faces the real prospect of complete loss of its business and the violation
of its civil rights and liberties as a result of Respondents enactment and enforcement of the curfew law

preventing it fram deing business after [0 PM,
Pave 7 of 11

Case 3:21-cv-00120-CLC-HBG Document 1-1 Filed 04/01/21 Page 8 of 23 PagelD#: 11
48, Petitioner is therefore entitled to a declaratory judgment that the curfew law preventing
restaurants and bars from staying open past 10 PM ts arbitrary and capricious, together with a
preliminary and permanent injunction prohibiting the enforcement of the curfew law by the

Respondents and such relief would not be contrary to the public interest.

   

COUNT TY ~ VIOLATION OF THE TENNESSEE CONSTITUTION (RIGHT OF PREE

49, Petitioner reincorporates the averments set forth herein in support of Count IV.
50. ‘The Tennessee constitution guarantees the right of tree association to every person,

including the Petitioner. See Venn. Const. art. 1, Section 23.

 

an
—_

The curfew imposed and entorced by the Respondents directly infringes upon the Right
of Free Association.

52. Curfew ordinances are subject to strict scrutiny and cannot be sustained unless they are
supported by a compelling government interest and are narrowly tailored to advance that interest.

53. As shown herein, the Respondents’ curfew ts not supported by a compelling
government interest. While preventing the spread of COVID-19 could be considered a compelling
interest, that interest cannot support Respondents” curfew law because nothing about the curfew 1s
related to that interest. The Petitioner avers the following particulars:

a. the curfew only affects a minority of the City’s businesses (restaurants and bars)
and none of its governmental facilities, grocery stores, malls, etc. all of which are at least likely to be

sources of the virus, and, in short, 1s irrational and underinclusive as to be arbitrary and capricious.

b. there is no evidence to suggest that COVID-19 spreads more readily at night,
and
C. Respondents have already determined that occupancy restrictions, mask

requirements, social distancing and sanitary precautions are sufficient to allow mass gatherings,

Page 8 of il

Case 3:21-cv-00120-CLC-HBG Document 1-1 Filed 04/01/21 Page 9of 23 PagelD #: 12
including gatherings in restaurants and bars during daylight hours, and there ts no reason to believe
that those efforts would fail or prove less efficacious at night or in this matter past 10 PM.

D4. The Respondents curfew law is not narrowly tailored. Petitioner avers the following
particulars:

a. there are alternatives to the curfew which would be less intrusrve on the
Petitioner’s economic interests, including increased sanstation after a certain time, face shields in lieu
of cloth masks or increased security to ensure compliance with masking and soctal distancing.

b. there was no evidence suggesting COVID-19 was spread to a greater or lesser
degree at different times of the day or to correlate the hours of the curtew to medical evidence
demonstrating variable risk throughout the day.

c the curfew does not advance the governments interest because of its dramatic
under inclusiveness, as restaurants and bars selling alcohol are only a small minority of all soctal
gathering areas, there is no showing that restaurants and establishments selling alcohol are especially
likely to be sources of transmission, and there is no showing that prohibiting nighttime operations will
reduce threat of disease; and

d. Respondents can and have mmposed civil Hines, suspension of beer licenses and

criminal penalties on the owners and managers and employees of the Petitioner if the curfew is violated.

ost

5. The curfew intrinsically interteres with the Petitioner’s rights of assoctation and
assembly. Because the curfew requires the Petitioner to voluntarily close its business, the curfew
physically prohibits the Petitioner frorn association with its patrons and employees.

56. This Court should enter a judgment declaring the curfew law unconstitutional on its
face because it violates the Petitioner’s right of assoctation and assembly under the Tennessee

Constitution.

Page 9 of i]

Case 3:21-cv-00120-CLC-HBG Document1-1 Filed 04/01/21 Page 10 of 23 PagelD #: 13
37. This court should enter a permanent injunction forever enjoining the Respondents or
its various agents and employees from enforcing the curfew provisions of the Respondents curfew law
against the Petitioner and its owners, officers, directors, managers and employees, and against any other
similarly situated business.

COUNT Vi —- VIOLATION OF THE TENNESSEE CONSTITUTION — SEPARATION OF

 

POWERS
58. Petitioners reincorporate the averments set forth herein in support of Count IV.
59. Respondents’ enactment of the curtew law violates every aspect of the Tennessee

Constitution and more importantly the Separation of Powers.
60. The Separation of Powers of both the Tennessee and United States Constitution was
enacted for the following reason:

Section 2. Article Tl of the constitution reads that the powers of the government shall be

divided into three distinct departments: legislanve, executive, and judicial. It is explicit that: No

 

person or persons belonging to one of these departments shall exercise any of the powers
properly belonging to either of the others, something considered tmphicait in the federal
constitution or inferred by its interpreters (Sections 1 and 2).
6l. Respondents’ actions in enacting and enforcing a law they had no power to
pass flies in the face of the Tennessee Constitution, § 2, Article IL.
WHEREFORE, PETITIONER WOULD PRAY FOR JUDGMENT AGAINST
THE RESPONDENTS AS FOLLOWS:
A. That this Complaint be filed and served upon the Respondents requiring their answer to
game within the time required by law.
B. For the issuance of a preliminary and permanent injunction.
C. Fora declaratory judgment that the Respondents adoption and enforcement of the curfew
Law violates the Tennessee Constitution as set forth herein. .
D. Por an asvard of damages to be determined at trial.

Page 10 of LI

Case 3:21-cv-00120-CLC-HBG Documenti1-1 Filed 04/01/21 Page 11 of 23 PagelD #: 14
E. For an award of Petitioner’s attorney’s fees for injunctive relief
F. For costs to be taxed to the Respondents.

Respectfully submitted, this day of March 2021.

 

c Fe h :

TUM SS ng s PAws SHO
Russ eh she Pet H# 2002 F
Attorney for the l’etitioner

“PPS

The Wisdom building

11109 Lake Ridge Drive, PL3
Concord, TN 37934

(865) 304-4125

russelleghlaw(@email.com

= 1 /

Brett Stokes

Attorney for the Petitioner
550 W. Main Street, Suite 950
Knosville, TN 37902

(865) 690-0255

knoxvillebusinesslawver@@email.com

COST BOND

 

 

We, the under-signed authorities, bind ourselves as principal and surety to the reasonable

costs of this cause.

 

yo.

Billiards & Brews, LLC
Principal
By Richard Lawhorn

‘I2as = Zr Vy prs 6516 AN
Russ Egh U H#2eo2 &

Surety “B25

eon

 

wo 4 7
f . a af iY .

 

Brett Stokes
Surety

Pave LL of I!

Case 3:21-cv-00120-CLC-HBG Document1-1 Filed 04/01/21 Page 12 of 23 PagelD #: 15
 

Travis Dorman Knoxville News Sentinel
Published 8:42 p.m. ET Nov. 17, 2020 | Updated 16:04 a.m. ET Nov. 18, 2020

The Knox County Board of Health's 11 p.m. bar and restaurant curfew may now have some

teeth — within city limits, anyway.

Knoxville City Council, which doubles as the city's beer board, approved an

ordinance Tuesday night that says officials may take steps to suspend or revoke the beer
permits of businesses that repeatedly violate coronavirus restrictions set by the governor, the
mayor, the health board and the county health department's director.

That includes the health board's order mandating bars and restaurants close at 11 p.m., an
order Knoxville Mayor Indya Kincannon said "a small but increasing number of businesses
are choosing to ignore" as local COVID-19 case numbers continue to spike.

Before Tuesday, Knoxville police could have tried to enforce the curfew by issuing criminal
misdemeanor citations to businesses that flouted it. But they didn't.

"Up to this point, the Knoxville Police Department has not issued any citations for
establishments in violation of the curfew," police department spokesman Scott Erland wrote
in an email Tuesday. "Our approach has been to educate establishments of the requirements
of the Board of Health mandate and seek compliance from those in violation of the mandate
through alternative, non-punitive methods, such as warnings.”

Kincannon asked the city council to approve the ordinance as an emergency measure so it
could be passed on its first reading Tuesday and take effect immediately. She also asked city
council to close a loophole that allowed alcohol consumption to continue past the time the

curfew forbids sales.

EXHIBIT A

Case 3:21-cv-00120-CLC-HBG Document1-1 Filed 04/01/21 Page 13 of 23 PagelD #: 16
Council members meeting virtually had plenty of questions, comments and concerns, but
they ultimately passed both measures, 8-1. Councilmember Janet Testerman voted against.

The new ordinances don't so much change the law as they do clarify it, said Knoxville City
Law Director Charles Swanson. Businesses with beer permits already are required to comply
with the law. The ordinances clarify that the law includes health board orders and put
rulebreakers on notice that officials may initiate civil — rather than criminal — proceedings.

"The law is very clear that (having a beer permit) is a privilege, rather than a right, and when
people sign up to obtain a beer permit, one of the things that they promise they will do is that
they will comply with the law," Swanson said.

Moving forward, a police officer who finds a business violating a health board order can issue
a civil citation that may carry up to a $50 fine, the same amount as a criminal citation for
violating a health board order. One civil citation won't lead to a business having its beer
permit suspended or revoked, Swanson said, but repeat violators could face that risk after
proceedings before an independent hearing officer.

The ordinances passed Tuesday do not affect liquor or wine sales, which are regulated by the
state and require a separate license from the Tennessee Alcoholic Beverage Commission.

The changes to the city code come amid a worsening COVID-19 situation in Knox County,
which has seen a record number of new confirmed cases each day this week. Taken together,
the number of new cases recorded on Sunday, Monday and Tuesday — 253, 324 and 373,
respectively — surpasses the total number of local cases recorded from March through June,
when much of the country experienced stay-at-home orders.

Knox County also reported seven new COVID-19 deaths on Tuesday, the highest daily
increase during the pandemic to date. One hundred and thirty-eight Knox County residents
had died of the disease as of Tuesday, and 86 people were hospitalized.

Health officials who spoke during the city council meeting Tuesday acknowledged they don’t
have evidence tying the spread of the virus in Knoxville and Knox County to local bars and
restaurants. But they said data have shown that to be the case elsewhere,

"We've all acknowledged that it's difficult being in the middle of a pandemic, trying to read
the science, deal with the public, people who — I hate to say — become experts after reading
one post on Facebook or Twitter, and that we are trying to make the best decisions that we

can," said Dr. Patrick O'Brien, the member of the Knox County Board of Health who

24 ‘ ot 4
necwanand tha laaalb mnab wandnata and tha haw nnd enatarwnech mevebtineas

Case 3:21-cv-00120-CLC-HBG Document1-1 Filed 04/01/21 Page 14 of 23 PagelD #: 17
"The decisions that we’ve made have been few and far between," he said. "Wear a mask, and
we have put this 11 o’clock curfew out there. Yes, I don’t like it. It's not the best thing in the
world, but you know what? It’s something we can do that affects one little segment that could
potentially decrease the spread of this disease.”

Testerman, the only council member to oppose the measures, said she'd like to see more
scientific evidence justifying ordinances that single out bars and restaurants. She said she
doesn't believe the change will help mitigate the problem, and that businesses are having to
abide by a “double standard" because "we don't have a unified city and county government
working together.”

"Leading by emotion versus facts — that's my struggle and concern," Testerman said before
making an unsuccessful pitch to postpone the vote until January.

The health board first implemented the 11 p.m. bar and restaurant curfew on Sept. 16 after
rescinding a 10 p.m. closure order that affected only bars. The curfew has been extended
repeatedly since then.

Zack Roskop, president of the Knoxville Area Brewers Association, told Knox News the
association's 20 member breweries have been "strictly following the curfew" and Centers for
Disease Control guidelines. The curfew has had “more of a minor impact" on the craft
brewery community, he said: Many of its members are more family or community focused
and typically close before midnight anyway.

"From my opinion as a citizen, most of the bars that are not following the 11 p.m. curfew are
not beer-focused, they are liquor- and wine-focused," said Roskop, who also owns Knox Brew
Tours and Knox Brew Hub. "The city can't control the liquor license, but they can control the
beer permit. I guess they're just looking for a way to enforce the curfew."

A local beer permit allows a business to sell beer and most hard seltzers so long as they don't
exceed 8% alcohol by weight. A state liquor license is required to sell liquor, wine, drinks
containing liquor or wine, and any other drink that surpasses that 8% benchmark.

"A business does not have to have a beer permit to sell liquor, and it does not have to have a
liquor license to sell beer," explained Aaron Rummage, director of legislation, policy and
communication for the Tennessee Alcoholic Beverage Commission.

"However, there are statutes and rules that may allow the state ABC to take administrative

action on one of its licensees for wrongdoing found by a local beer board. And there are

Case 3:21-cv-00120-CLC-HBG Document1-1 Filed 04/01/21 Page 15 of 23 PagelD #: 18
similar provisions that may allow a local beer board to take administrative action on one of
its permittees for some act of wrongdoing found by the ABC."

Roskop noted that even liquor-focused bars make money selling beer, so the new code
changes in Knoxville may give the curfew more weight for all. He expressed frustration that
the bars who've broken the rules haven't faced consequences, but he wouldn't say whether

he's in favor of harsher punishments.

"I can say that we in the craft-beer community feel like we're setting the example for
following the guidelines from the CDC and the city, and we're being punished,” he said, "for

following the rules.”

Reporters Brenna McDermott and Ryan Wilusz contributed to this story.

Case 3:21-cv-00120-CLC-HBG Document1-1 Filed 04/01/21 Page 16 of 23 PagelD #: 19
pee ny
ce 8S Buse 4 &
: . 2 ;
i a ¢ x iad
& Seay Brae sa

IN THE CHANCERY COURT FOR KNOX COUNTY, TENNESSEE
AT KSONNIZQE AM 9 15

HOWARU G. RUGAR

 

BILLIARDS & BREWS, LLC,
Plaintiffs,

Vv. No.

 

CITY OF KNOXVILLE, TENNESSEE,
And THE KNOXVILLE CITY COUNCIL,

Defendants.

 

RULE 72 DECLARATION IN SUPPORT OF PLAINTIFF’S COMPLAINT FOR
DAMAGES, FOR DECLARATORY JUDGMENT AND FOR PRELIMINARY
INJUNCTIVE RELIEF

 

STATE OF TENNESSEE _ )
COUNTY OF KNOX )

Comes the Declarant, Richard Lawhorn, on behalf of Billiards & Brews, LLC and subject
to the penalty of perjury declares as follows:

1. I am the sole owner of Billiards and Brews, LLC. As such, J am fully familiar with the
facts and circumstances as well as the pleadings and proceedings in this matter.

2. Billiards and Brews LLC was incorporated on May 22, 2014 and is located at 8705 Unicorn
Dr. Ste. 110, Knoxville, TN 37923.

3. Billiards and Brews LLC was issued a Beer Permit by the City of Knoxville and Liquor-
by- the- Drink License by The Tennessee Alcoholic Beverage Commission (TABC) and
has never been cited for any violation by either one in recent times,

4. The Knoxville City Council, doubles as the city’s beer board.

Case 3:21-cv-00120-CLC-HBG Documenti1-1 Filed 04/01/21 Page 17 of 23 PagelD #: 20
5. The Knoxville Police Department has illegally cited Billiards and Brews for failure to abide
by the city’s bar and restaurant alcohol curfew numerous times.

6. Billiards and Brews has taken care to strictly comply with the science and Governor Lee’s
guidelines for businesses, as follows:

(a) Employees were required to wear masks at all times and maintain social
distancing:

(b) Employees were also provided with gloves and additional protective
equipment.

(c) Patrons were required to wear masks, except when seated.

(d) Before and after each patron, the entire service area was sanitized, cleaned, and
disinfected. I purchased additional cleaning supplies just for Covid-19.

(e) Personal Protection Equipment (“PPE”) was installed: masks; gloves; and hand
sanitizer stations were installed throughout the premises.

7. [have been able to safely operate and there has not been one case of Covid-19 traced back
to my business.

8. Before the illegal curfew we were earning a majority of our income afier 10:00 pm. The
curfew law has caused and continues to cause approximately $30,000 a week in lost
revenues.

9. Petitioner challenges the basis for the 10:00 pm mandated closures, on Constitutional, and
factual grounds. I respectfully refer the Court to the accompanying Petition.

10. Petitioner challenges the revocation of his Beer License by the City of Knoxville.

11. If the revocation of my beer permit is not restored by this Honorable Court through a

preliminary injunction, | will have to close my business for good.

Case 3:21-cv-00120-CLC-HBG Document1-1 Filed 04/01/21 Page 18 of 23 PagelD #: 21
12. I am one of the Petitioners herein, have read the Complaint, and find the content thereof .

to be true except for these matters alleged upon information and belief, and as to those

matters, I believe them to be true.

DECLARANT SWEARS THAT THE INFORMATION CONTAINED HEREIN IS TRUE

AND ACCURATE TO THE BEST OF HIS INFORMATION, KNOWLEDGE AND BELIEF

SUBJECT TO THE PENALTIES OF PERJURY.

FURTHER DELCARANT SAITH NOT.

ie ok

Billiards & Brews, LLC
By Richard Lawhorm

Case 3:21-cv-00120-CLC-HBG Document1-1 Filed 04/01/21 Page 19 of 23 PagelD #: 22
RECEIVED

IN THE CHANCERY COURT, FOR KNOX COUNTY, TENNESSIG N TERED

“AT KNOXVILLE [es
PN BAR 29° AMIN: 2S WAR 29 2021

  

 

BILLIARDS & BREWS, LLC,

and RICHARD LAWHORN, HOWARD G. HOGAN

Plaintiffs,
No. A001 4 | -o-

THIS IS THE FIRST APPLICATION
FOR EXTRAORDINARY RELIEF

Vv.

 

MAYOR INDYA KINCANNON,
CITY OF KNOXVILLE,

and KNOXVILLE POLICE DEPT.,
KNOX COUNTY HEALTH DEPT.,
& JOHN AND JANE DOES,

Defendants.

 

ORDER

 

Upon consideration of the Petitioner, Billiards and Brews, LLC., d/b/a/ Billiards and
Brews, Complaint challenging the City of Knoxville’s adoption of the “curfew” law shutting bars
down at 10 PM and the subsequent revocation of its beer license it is:

ORDERED, ADJUUDGED AND DECREED that Petitioner’s request to enter a
temporary injunction regarding the revocation of Permittee’s beer permit until this Honorable
Court may hear the evidence of this case at trial 1s hereby GRANTED.

This is Petitioner/Appellant’s first application for extraordinary relief in this cause.

Te Briony Lee Swat Text La Soncr tow Bon on JE gan. 6
ENTER this thegdgeday of March, 2021.

 
 
  

Time: “#accw Q9, 202!

 

CLARENCE PRIDEM RE JR. CHANCELLOR
/

Case 3:21-cv-00120-CLC-HBG Document1-1 Filed 04/01/21 Page 20 of 23 PagelD #: 23
CLERK’S CERTIFICATE OF SERVICE

I, the under-signed authority, certify that a true and accurate copy of the foregoing
Injunction has been sent to:

City of Knoxville and The Knoxville City Council
/o Charles Swanson, Esq.

City Law Director

400 Main Street, Room 669

Knoxville, TN 37902

This the _ day of , 2021.

 

Clerk

Case 3:21-cv-00120-CLC-HBG Documenti1-1 Filed 04/01/21 Page 21 of 23 PagelD #: 24
RECEIVED pep be ry

i.e

IN THE CHANCERY, CQURT FOR KNOX COUNTY, TENNESSEE,

   

 

 

 

AT KNOXVILLE 22] HER ry
MAR 29. AM IN: 25 Neo BEI 22
WAAROG HOGAN
BILLIARDS & BREWS, LLC. )
PLAINTIFF )
)
)
) Case No. 202131-II
V. )
)
CITY OF KNOXVILLE, TN )
& KNOXVILLE CITY COUNCIL )
DEFENDANTS )
NOTICE OF HEARING
TO: City of Knoxville, TN & Knoxville City Council
C/o Charles Swanson C/o Scott Frost
400 Main Street 800 S. Gay Street
Room 669 Ste. 2300
Knoxville, TN 37902 Knoxville, TN 37929

You are hereby invited to attend and to be heard and to take notice that the Plaintiff,
Billiards & Brews, LLC., will appear on the iy day of Apal’ , 2021, at 9:30 a.m.
before Chancellor Pridemore for Knox County Tennessee that is located in the City
County Building located at 400 Main Street in Knoxville, TN 37902 to conduct a hearing
in regard to the Plaintiffs Ex Parte Temporary Restraining Order and whether or not
said Order shall become Permanent or shall be modified by this Honorable Court in any

shape, form or fashion as prayed for in the Complaint filed herewith.

Case 3:21-cv-00120-CLC-HBG Document1-1 Filed 04/01/21 Page 22 of 23 PagelD #: 25
Respectfully, submitted this 24g day of Weirch , 2021.

o BRETT D. STOKES (#26023)
550 W. Main Street

Suite 950

Knoxville, TN 37902

P: 865-546-4292

F: 865-546-4294
knoxvillebusinesslawver@gmail.com

we Kuss & Ls

 

wes Russ Egli (#24408)
ae oo The Wisdom Building
11109 Lake Ridge Drive, 3"4 Floor

Concord, TN 37934

865-304-4125
russelleglilaw@gmail.com

Certificate of Service

I do hereby acknowledge that a true and accurate copy of this pleading shall be served
upon the Defendant in this cause and in accordance with Rule 5 of the Tennessee Rules
of Civil Procedure.

Additionally, the Defendant shall be served with a Summons, Notice of Hearing, the
Complaint for Damages and Injunctive Relief, and any Order granting a Temporary
Restraining Order at the following address:

City of Knoxville, TN & Knoxville City Council
C/o Charles Swanson C/o Scott Frost

400 Main Street 800 S. Gay Street
Room 669 Ste. 2300

Knoxville, TN 37902 Knoxville, TN 37929

Dent
This the 27 day of _ Wu wt)» Sex.

“Gast LM f

BRETT D. oKES

Case 3:21-cv-00120-CLC-HBG Document1-1 Filed 04/01/21 Page 23 of 23 PagelD #: 26
